Case 2:19-cv-06451-RGK-JC Document 37 Filed 05/08/20 Page 1 of 2 Page ID #:302



1    KATTEN MUCHIN ROSENMAN LLP
     Joel R. Weiner (SBN 139446)                         JS-6
2    joel.weiner@katten.com
     2029 Century Park East
3    Suite 2600
     Los Angeles, CA 90067-3012
4    Telephone: 310.788.4400
     Facsimile: 310.788.4471
5
     Deepro R. Mukerjee (pro hac vice)
6    deepro.mukerjee@katten.com
     Lance A. Soderstrom (pro hac vice)
7    lance.soderstrom@katten.com
     575 Madison Avenue
8    New York, NY 10022-2585
     Telephone: 212.940.8800
9    Facsimile: 212.940.8776
10
     Attorneys for Plaintiff and Counter-defendant
11   AVOCADOS PLUS INCORPORATED D/B/A FRESH DIRECTIONS
     INTERNATIONAL
12
13                        UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15
16   AVOCADOS PLUS INCORPORATED ) CASE NO.: 2:19-cv-06451-RGK-JC
     D/B/A FRESH DIRECTIONS            )
17   INTERNATIONAL,                    ) District Judge: R. Gary Klausner
                                       ) Magistrate Judge: Jacqueline Chooljian
18             Plaintiff and Counter-  )
               defendant,              )
19                                     ) PROPOSED] ORDER GRANTING
          vs.                          ) JOINT STIPULATION FOR
20                                     ) DISMISSAL WITH RETAINED
     FRESKA PRODUCE                    ) JURISDICTION PURSUANT TO
21   INTERNATIONAL, LLC, and           ) FED. R. CIV. P 41(a)
     GARY CLEVENGER,                   )
22                                     )
               Defendants and          )
23             Counterclaimant.        )
     _________________________________ )
24
25
26
27
28

             [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL
     143935824
Case 2:19-cv-06451-RGK-JC Document 37 Filed 05/08/20 Page 2 of 2 Page ID #:303



1                                   [PROPOSED] ORDER
2            Plaintiff Avocados Plus Incorporated d/b/a Fresh Directions International
3    (“FDI”) and Defendants Freska Produce International, LLC and Gary Clevenger
4    (together, “Defendants”), by and through their respective counsel of record, having so
5    stipulated, it is hereby ORDERED, ADJUDGED, and DECREED that this lawsuit,
6    and all claims and counterclaims asserted therein by FDI and Defendants are hereby
7    dismissed with prejudice in their entirety, with each side to bear its/his own attorney’s
8    fees and litigation costs incurred in this action. This Court shall retain jurisdiction
9    over the action to enforce the terms of the Settlement Agreement.
10           IT IS SO ORDERED.
11   Dated: May 8, 2020
                                                  Hon. R. Gary Klausner
12                                                United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
                 [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL
     143935824
